     Case 1:18-cv-00438-AWI-BAM Document 99 Filed 02/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID PHILLIPS-KERLEY,                           Case No. 1:18-cv-00438-AWI-BAM
12                      Plaintiff,                    ORDER SETTING SCHEDULING
                                                      CONFERENCE
13          v.
14   CITY OF FRESNO, AND DOES 1
     THROUGH 10, INCLUSIVE,
15
                        Defendants.
16

17

18          On February 2, 2021, the Court held a further telephonic status conference in this action.

19   Plaintiff David Phillips-Kerley, proceeding in propria persona, appeared by telephone. Counsel

20   Ilan Rosen Janfaza specially appeared by telephone on behalf of Plaintiff Phillips-Kerley.

21   Counsel Joseph Rubin appeared by telephone on behalf of Defendant City of Fresno. The

22   primary purpose of the conference was to address whether Plaintiff Phillips-Kerley had secured

23   new counsel or intended to proceed in propria persona.

24          At the conference, specially appearing counsel on behalf of Plaintiff Phillips-Kerley

25   requested additional time, up to sixty (60) days, to review and analyze this action and to

26   determine representation, including potential co-counsel. Defendant objected to the request,

27   noting that Plaintiff Phillips-Kerley has had since July of 2020 to secure new counsel. Defendant

28   asserted that further delays are prejudicial because witnesses with the City of Fresno have retired
                                                      1
     Case 1:18-cv-00438-AWI-BAM Document 99 Filed 02/03/21 Page 2 of 2


 1   or are leaving employment. In response to Defendant’s objection, Plaintiff Phillips-Kerley

 2   indicated that he did not believe he could seek out new counsel until after the Court issued its

 3   order in October 2020 granting withdrawal of his prior counsel.

 4             Having considered the parties’ representations and arguments, Plaintiff Phillips-Kerley

 5   will be granted one last and final continuance to secure new counsel or to otherwise determine

 6   how he would like to proceed in this action. The matter will be set for a further Scheduling

 7   Conference to address the stayed discovery deadlines in this action.

 8             Accordingly, the Court sets a FURTHER SCHEDULING CONFERENCE in this action

 9   on March 15, 2021, at 10:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara

10   A. McAuliffe. The parties shall meet and confer prior to the conference. No later than March

11   10, 2021, the parties shall file a Joint Scheduling Report with proposed amended discovery,

12   pretrial and trial deadlines for the Court’s consideration. The parties shall appear at the

13   conference by telephone with each party using the following dial-in number and access code:

14   dial-in number 1-877-411-9748; access code 3219139.

15             If Plaintiff secures new counsel prior to the conference, then a notice of substitution of

16   counsel must be filed before the date set for the conference.

17             A copy of this Order will be served on Plaintiff Phillips-Kerley at his address on the

18   docket.

19
     IT IS SO ORDERED.
20
21      Dated:       February 3, 2021                            /s/ Barbara    A. McAuliffe            _
                                                             UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
